DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on September 4, 2020, is for a reissue examination for United States Patent Number US 10,445,018 B2, which was issued to Yamaguchi et al. (hereinafter “the ‘018 Patent”).
The application 15/450,407 (hereinafter “the ‘407 Application”) for the ‘018 Patent was filed on March 6, 2017, and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .

Reissue Examination Procedures
Reissue applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘018 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Reissue applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Reissue applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Receipt Acknowledgement
The reissue applicant filed a preliminary amendment with the instant reissue application on September 4, 2020.  In the preliminary amendment, no original claims are canceled or amended, and new claims 21-82 are added.


Application Data Sheet
The ‘916 Patent under reissue has been assigned to: TOSHIBA MEMORY CORPORATION of TOKYO, JAPAN.  The Assignee submitted the form PTO/AIA /53 “Reissue Application: Consent of Assignee” with the form PTO/AIA /96 “Statement under 37 CFR § 3.73(c)” specifying in the record of the reissue application where such evidence is recorded in the Office (i.e., Reel and Frame number 043088 / 0620).  Therefore, the Examiner notices that the Assignee in the reissue is the reissue applicant pursuant to 37 CFR § 1.172(a).
However, the application data sheet (ADS) filed on September 4, 2020 is objected to because the domestic benefit information does not correctly identify the present application as a reissue application of the ‘018 Patent.  In fact, this reissue application is bona fide not a continuation application (See the preliminary amendment at page 24, line 3); however, the domestic benefit information incorrectly identifies the present application as both a continuation of U.S. Application No. 15/450,407 and a reissue application of the ‘018 Patent. 
The corrected ADS should comply with 37 CFR § 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion). Reissue Applicant can also use the Corrected Web-based ADS. See the Quick Start Guide for Corrected Web-based ADS1.
Reissue applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt.  This is the best way to ensure that these changes are acted upon and corrected by the appropriate official.

Claim Objections
Claims 4 and 7 are objected to because of the following informality:
The reissue applicant amends the original claims 4 and 7.  However, the claim amendment does not comply with 37 CFR § 1.173(b)(2) because the changed term “module” in line 1 of the respective claims 4 and 7 from the term “nodule” recited in the original claims 4 and 7.  The original term “nodule” should be enclosed in a single square bracket and the new term “module” should be underlined for a proper change complying with 37 CFR § 1.173(b)(2).  See MPEP § 1453 V.A.
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
The claim 1 recites “a first interface configured to be connected to a host in accordance with PCIe/NVMe standard” and “a plurality of second interfaces configured to be connected to a plurality of storage devices, respectively, in accordance with the PCIe/NVMe standard,” and the claims 21, 37, and 53 recite “a first interface configured to be connected to a host in accordance with NVMe standard” and “a plurality of second interfaces configured to be connected to a plurality of storage devices respectively in accordance with either PCIe standard or the NVMe standard”.  These limitations use the word “interface,” which is not a generic placeholder (i.e., structural term having its specific structural meaning).  Furthermore, the term “interface” is not modified by a functional language, and is modified by a sufficient structure, i.e., being connected to a host in accordance with PCIe standard or NVMe standard.  Therefore, these claim limitations are not being interpreted under 35 U.S.C. § 112(f), and so they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
The claim 1 recites “a controller configured to make the host recognize the plurality of storage device as a single storage device” and its dependent claims are further limiting the controller configured to perform various other functions (See claims 2-7 and 10).  These claim limitations use the word “controller,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed various functions in those claims.  And, the word “controller” is modified by functional language “make the host recognize the plurality of storage device as a single storage device” recited in the claim 1 and further modified by other various functional languages recited in the dependent claims 2-7 and 10 of the claim 1 by the transition word “configured to”.
Although the generic placeholder “controller” is modified by said various functional languages recited in those claims 1-7 and 10, those modifications are not sufficient to entirely perform the recited functions because the generic placeholder “controller” is not modified by sufficient structure, material, or acts for performing the claimed functions.
Accordingly, those claim limitations are being interpreted under 35 U.S.C. § 112(f), and so they are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed functions, and equivalents thereof.
Based upon a review of the ‘018 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “controller” in Fig. 2 and at col. 4, lines 27-52.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
The claim 21 recites “the controller configured to allow the host to recognize the plurality of storage device as a single storage device” and its dependent claims are further limiting the controller configured to perform various other functions (See claims 22-31 and 34).  These claim limitations use the word “controller,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed various functions in those claims.  And, the word “controller” is modified by functional language “allow the host to recognize the plurality of storage device as a single storage device” recited in the claim 12 and further modified by other various functional languages recited in the dependent claims 22-31 and 34 of the claim 21 by the transition word “configured to”.
However, the term “controller” is modified by a sufficient structure, i.e., including a first interface, a plurality of second interfaces, an NVMe register, memory, and a CPU (See the claims 21, 29, and 36).  Therefore, these claim limitations are not being interpreted under 35 U.S.C. § 112(f), and so they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
The claims 29, 45, and 61 recite “an NVMe register configured to store a door bell”.  This limitation uses the word “register,” which is not a generic placeholder (i.e., structural term having its specific structural meaning).  Furthermore, the term “register” is modified by a sufficient structure, i.e., NVMe [standard].  Therefore, this claim limitation is not being interpreted under 35 U.S.C. § 112(f), and so it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
The claim 37 recites “a circuit configured to allow the host to recognize the plurality of storage device as a single storage device” and its dependent claims are further limiting the controller configured to perform various other functions (See claims 39, 41-47, and 50).  These claim limitations use the word “circuit,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed various functions in those claims.  And, the word “circuit” is modified by functional language “allow the host to recognize the plurality of storage device as a single storage device” recited in the claim 37 and further modified by other various functional languages recited in the dependent claims 39, 41-47, and 50 of the claim 37 by the transition word “configured to”.  Furthermore, the generic placeholder “circuit” is modified by a structure “central processing unit (CPU)” recited in the claim 52.
However, those modifications are not sufficient to entirely perform the recited functions because the structure “central processing unit (CPU)” modifying the subject matter “circuit” is not to be a sufficient structure for performing the claimed functions.  In other words, the generic hardware “central processing unit (CPU)” should be programmed by an algorithm for performing the various functions foregoing.  After then, the CPU with the algorithm disclosed in the specification ‘018 Patent ultimately becomes a sufficient structure for performing the claimed functions.
Accordingly, those claim limitations are being interpreted under 35 U.S.C. § 112(f), and so they are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed functions, and equivalents thereof.
Based upon a review of the ‘018 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “circuit” with an algorithm described in Figs. 5A-5C and at col. 8, line 21 through col. 10, line 8.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
The claim 53 recites “a central processing unit (CPU) configured to execute the computer program”.  This limitation uses the word “central processing unit (CPU),” which is not a generic placeholder (i.e., structural term having its specific structural meaning), and the claim 53 and its dependent claims 55, 57-63, 66 are limiting the computer program configured to cause a computer to perform various functions.  However, the structure “central processing unit (CPU)” is a generic hardware; thus, the CPU should be programmed by an algorithm disclosed in the specification ‘018 Patent for performing the computer program in order to ultimately become a sufficient structure for performing the claimed computer program.
Accordingly, these claim limitations are being interpreted under 35 U.S.C. § 112(f), and so they are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed functions, and equivalents thereof.
Based upon a review of the ‘018 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “central processing unit (CPU)” with an algorithm described in Figs. 5A-5C and at col. 8, line 21 through col. 10, line 8.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-82 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The new claims 21, 37, and 53 respectively recite the limitation “a plurality of second interfaces configured to be connected to the plurality of storage devices respectively in accordance with either Peripheral Component Interconnect Express (PCle) standard or the NVMe standard” in the claims 21, 37, 53, and the limitation “each of the plurality of storage devices conforming to either Peripheral Component Interconnect Express (PCIe) standard or Non-Volatile Memory Express (NVMe) standard” is recited in the claim 68.
However, the specification does not disclose that the plurality of second interfaces are configured to be connected to the plurality of storage devices respectively in accordance with either Peripheral Component Interconnect Express (PCIe) standard or the NVMe standard.
Although the specification discloses that the plurality of second interfaces (i.e., PCIe second ports 11-0 ~ 11-3 in Figs. 2 and 6) are configured to be connected to the plurality of storage devices (i.e., SSDs 22-0 ~ 22-3 in Figs. 2 and 6) respectively in accordance with PCle/NVMe standard (i.e., standard of NVMe interface for accessing storage devices attached via PCIe bus; See the specification at col. 2, lines 19-22), the specification is silent upon said PCIe second ports are based on either PCIe standard or NVMe standard.
The specification does not disclose that said PCIe second ports are based on either the PCle standard or the NVMe standard, but said PCle/NVMe standard (See the specification at col. 4, lines 35-39 and col. 10, lines 42-46).

Claim Rejections - 35 USC § 251
Claims 21-82 are rejected under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought.  The added material, which is not supported by the prior patent, is set forth in the discussion above at paragraph 9 in this Office action.

Claim Rejections - 35 USC § 102 and § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 21-24, 35-40, 51-56, 67-71, and 82 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Bandic et al. [US 2016/0098227 A1; hereinafter “Bandic”].
Referring to claim 1, Bandic discloses a switch module (i.e., PCI Express Switch 108 in Fig. 1) comprising:
a first interface (i.e., interface connected to PCI Express Root Complex 106 in Fig. 1) configured to be connected to a host (i.e., Host System 102 of Fig. 1) in accordance with Peripheral Component Interconnect Express/Non-Volatile Memory Express (PCIe/NVMe) standard (i.e., said interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said interface operates in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]);
a plurality of second interfaces (i.e., multiple interfaces connected to said plurality of Targets 110, 116, and 122 in Fig. 1) configured to be connected to a plurality of storage devices (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1), respectively, in accordance with the PCIe/NVMe standard (i.e., said multiple interfaces respectively communicating with said plurality of Targets, which respectively have said NVMe Controllers under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch; thus, said multiple interfaces operate in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]); and
a controller (i.e., Controller 315 in Fig. 3) configured to make the host (i.e., said Host System) recognize the plurality of storage devices (i.e., said Non-Volatile Storages) as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]) by:
obtaining a command (i.e., storage command; See Step 404 in Fig. 4) issued by the host (See ¶ [0053]), the command (i.e., said storage command) designating a logical address range (i.e., file system metadata related to a parsed storage command, which identifies an address of data in storage of requested data; See ¶¶ [0053]-[0054]); and
on the basis of the logical address range (i.e., on the basis of said file system metadata), distributing the command (i.e., traversing said storage command) to at least one of the plurality of storage devices (i.e., to storage media; See Step 408 in Fig. 4 and ¶ [0054]).

Referring to claim 11, Bandic discloses a method of controlling a plurality of storage devices (i.e., method to provide file system functionality on Non-Volatile Storages 114, 120, and 126 over PCIe interface in Fig. 1; See Abstract and ¶ [0036]), each of the plurality of storage devices (i.e., said Non-Volatile Storages) conforming to Peripheral Component Interconnect Express/Non-Volatile Memory Express (PCIe/NVMe) standard (i.e., said PCIe interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 and said Non-Volatile Storages under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said PCIe interface operates in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]), the method comprising:
obtaining a command (i.e., storage command; See Step 404 in Fig. 4) issued by a host (i.e., Host System 102 of Fig. 1) that conforms to the PCIe/NVMe standard (i.e., said PCIe interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 and said Non-Volatile Storages under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said PCIe interface operates in accordance with NVMe communication standard under PCIe interfacing standard; See ¶¶ [0037] and [0041]-[0042]), the command (i.e., said storage command) designating a logical address range (i.e., file system metadata related to a parsed storage command, which identifies an address of data in storage of requested data; See ¶¶ [0053]-[0054]);
on the basis of the logical address range (i.e., on the basis of said file system metadata), distributing the command (i.e., traversing said storage command) to at least one of the plurality of storage devices (i.e., to storage media; See Step 408 in Fig. 4 and ¶ [0054]); and
allowing the host (i.e., said Host System) to recognize the plurality of storage devices  (i.e., said Non-Volatile Storages) as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]).

Referring to claim 21, Bandic discloses a storage system (i.e., system to provide file system functionality over a PCIe interface; See Abstract) comprising:
a plurality of storage devices (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1); and
a controller (i.e., Controller 315 in Fig. 3) including:
a first interface (i.e., interface connected to PCI Express Root Complex 106 in Fig. 1) configured to be connected to a host (i.e., Host System 102 of Fig. 1) in accordance with Non-Volatile Memory Express (NVMe) standard (i.e., said interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said interface operates in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]); and
a plurality of second interfaces (i.e., multiple interfaces connected to said plurality of Targets 110, 116, and 122 in Fig. 1) configured to be connected to a plurality of storage devices (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) respectively in accordance with either Peripheral Component Interconnect Express (PCle) standard or the NVMe standard (i.e., said multiple interfaces respectively communicating with said plurality of Targets, which respectively have said NVMe Controllers under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch; thus, said multiple interfaces operate in accordance with NVMe communication standard under PCIe interfacing standard; See ¶¶ [0037] and [0041]-[0042]), wherein
the controller (i.e., said Controller) is configured to allow the host (i.e., said Host System) to recognize the plurality of storage devices (i.e., said Non-Volatile Storages) as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]) by:
obtaining a first command (i.e., storage command; See Step 404 in Fig. 4) issued by the host (i.e., said Host System), the first command (i.e., said storage command) indicating a logical address range (i.e., file system metadata related to a parsed storage command, which identifies an address of data in storage of requested data; See ¶¶ [0053]-[0054]); and
on the basis of the logical address range (i.e., on the basis of said file system metadata), issuing a second command (i.e., parsed storage command) that is based on the first command to at least one of the plurality of storage devices (i.e., traversing said parsed storage command to storage media; See Step 408 in Fig. 4 and ¶ [0054]).

Referring to claim 22, Bandic teaches that
each of the plurality of storage devices (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) is a solid state drive (SSD; See ¶¶ [0042]-[0043]).

Referring to claim 23, Bandic teaches that
the controller (i.e., Controller 315 in Fig. 3) is configured to allow the host (i.e., Host System 102 of Fig. 1) to recognize the plurality of SSDs (i.e., Non-Volatile Solid Storage Devices 114, 120, and 126 in Fig. 1)  as a single SSD (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]).

Referring to claim 24, Bandic teaches that
at least one of the plurality of storage devices (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) includes a PCIe endpoint (i.e., PCIe devices such as NVMe based targets; See ¶ [0041]).

Referring to claim 35, Bandic teaches that
the first interface (i.e., interface connected to PCI Express Root Complex 106 in Fig. 1) is further in accordance with the PCle standard (i.e., PCIe Interface 322 of Fig. 3; See ¶ [0048]).

Referring to claim 36, Bandic teaches that
the controller (i.e., Controller 315 in Fig. 3) further includes a central processing unit (CPU; e.g., (micro)processor; See ¶ [0046]).

Referring to claim 37, Bandic discloses a controller (i.e., PCI Express Switch 108 in Fig. 1) comprising:
a first interface (i.e., interface connected to PCI Express Root Complex 106 in Fig. 1) configured to be connected to a host (i.e., Host System 102 of Fig. 1) in accordance with Non-Volatile Memory Express (NVMe) standard (i.e., said interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said interface operates in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]);
a plurality of second interfaces (i.e., multiple interfaces connected to said plurality of Targets 110, 116, and 122 in Fig. 1) configured to be connected to a plurality of storage devices (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) respectively in accordance with either Peripheral Component Interconnect Express (PCle) standard or the NVMe standard (i.e., said multiple interfaces respectively communicating with said plurality of Targets, which respectively have said NVMe Controllers under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch; thus, said multiple interfaces operate in accordance with NVMe communication standard under PCIe interfacing standard; See ¶¶ [0037] and [0041]-[0042]); and
a circuit (i.e., Controller 315 in Fig. 3) configured to make the host (i.e., said Host System) recognize the plurality of storage devices (i.e., said Non-Volatile Storages) as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]) by:
obtaining a first command (i.e., storage command; See Step 404 in Fig. 4) issued by the host (i.e., said Host System), the first command (i.e., said storage command) indicating a logical address range (i.e., file system metadata related to a parsed storage command, which identifies an address of data in storage of requested data; See ¶¶ [0053]-[0054]); and
on the basis of the logical address range (i.e., on the basis of said file system metadata), issuing a second command (i.e., parsed storage command) that is based on the first command to at least one of the plurality of storage devices (i.e., traversing said parsed storage command to storage media; See Step 408 in Fig. 4 and ¶ [0054]).

Referring to claim 38, Bandic teaches that
each of the plurality of storage devices (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) is a solid state drive (SSD; See ¶¶ [0042]-[0043]).

Referring to claim 39, Bandic teaches that
the circuit (i.e., Controller 315 in Fig. 3) is configured to allow the host (i.e., Host System 102 of Fig. 1) to recognize the plurality of SSDs (i.e., Non-Volatile Solid Storage Devices 114, 120, and 126 in Fig. 1) as a single SSD (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]).

Referring to claim 40, Bandic teaches that
at least one of the plurality of storage devices (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) includes a PCIe endpoint (i.e., PCIe devices such as NVMe based targets; See ¶ [0041]).

Referring to claim 51, Bandic teaches that
the first interface (i.e., interface connected to PCI Express Root Complex 106 in Fig. 1) is further in accordance with the PCle standard (i.e., PCIe Interface 322 of Fig. 3; See ¶ [0048]).

Referring to claim 52, Bandic teaches that
the controller (i.e., Controller 315 in Fig. 3) further includes a central processing unit (CPU; e.g., (micro)processor; See ¶ [0046]).

Referring to claim 53, Bandic discloses a computer program product (See ¶ [0020]) comprising:
a non-transitory computer-readable medium (i.e., firmware memory) in which a computer program (i.e., a series of instructions) is stored (i.e., firmware; See ¶ [0048]), 
the computer program (i.e., said series of instructions) being to be executed by a computer (i.e., executable on a computer; See ¶ [0020]),
the computer program (i.e., a series of instructions stored in said firmware) being configured to cause the computer to: allow a host (i.e., Host System 102 of Fig. 1) to recognize a plurality of storage devices (i.e., Non-Volatile Storages 114, 120, and 126 over PCIe interface in Fig. 1) as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]) by:
obtaining a first command (i.e., storage command; See Step 404 in Fig. 4) issued by the host (i.e., said Host System), the first command (i.e., said storage command) indicating a logical address range (i.e., file system metadata related to a parsed storage command, which identifies an address of data in storage of requested data; See ¶¶ [0053]-[0054]); and
on the basis of the logical address range (i.e., on the basis of said file system metadata), issuing a second command (i.e., parsed storage command) that is based on the first command to at least one of the plurality of storage devices (i.e., traversing said parsed storage command to storage media; See Step 408 in Fig. 4 and ¶ [0054]).
Although the claim 53 recites a limitation “the computer including: a first interface configured to be connected to a host in accordance with Non-Volatile Memory Express (NVMe) standard; a plurality of second interfaces configured to be connected to a plurality of storage devices respectively in accordance with either Peripheral Component Interconnect Express (PCle) standard or the NVMe standard; and a central processing unit (CPU) configured to execute the computer program,” this limitation does not have a patentable weight because the subject matter “computer” is not a part of this claimed invention “computer program product”.

Referring to claim 54, the claim 54 recites a limitation “each of the plurality of storage devices is a solid state drive (SSD)”.  However, this limitation does not have a patentable weight because the subject matter “each of the plurality of storage devices” is not a part of this claimed invention “computer program product”.

Referring to claim 55, Bandic teaches that
the computer program is configured to cause the computer to allow the host (i.e., Host System 102 of Fig. 1) to recognize the plurality of SSDs (i.e., Non-Volatile Solid Storage Devices 114, 120, and 126 in Fig. 1) as a single SSD (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]).

Referring to claim 56, the claim 56 recites a limitation “at least one of the plurality of storage devices includes a PCIe endpoint”.  However, this limitation does not have a patentable weight because the subject matter “at least one of the plurality of storage devices” is not a part of this claimed invention “computer program product”.

Referring to claim 67, the claim 67 recites a limitation “the first interface is further in accordance with the PCle standard”.  However, this limitation does not have a patentable weight because the subject matter “first interface” is not a part of this claimed invention “computer program product”.

Referring to claim 68, Bandic discloses a method of controlling a plurality of storage devices (i.e., method to provide file system functionality on Non-Volatile Storages 114, 120, and 126 over PCIe interface in Fig. 1; See Abstract and ¶ [0036]), each of the plurality of storage devices (i.e., said Non-Volatile Storages) conforming to either Peripheral Component Interconnect Express (PCIe) standard or Non-Volatile Memory Express (NVMe) standard (i.e., said PCIe interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 and said Non-Volatile Storages under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said PCIe interface operates in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]), the method comprising:
in order for a host (i.e., Host System 102 of Fig. 1) conforming to the NVMe standard (i.e., said PCIe interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 and said Non-Volatile Storages under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said PCIe interface operates in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]) to recognize the plurality of storage devices (i.e., said Non-Volatile Storages) as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]), obtaining a first command (i.e., storage command; See Step 404 in Fig. 4) issued by the host (i.e., said Host System), the first command (i.e., said storage command) indicating a logical address range (i.e., file system metadata related to a parsed storage command, which identifies an address of data in storage of requested data; See ¶¶ [0053]-[0054]); and
on the basis of the logical address range (i.e., on the basis of said file system metadata), issuing a second command (i.e., parsed storage command) that is based on the first command to at least one of the plurality of storage devices (i.e., traversing said parsed storage command to storage media; See Step 408 in Fig. 4 and ¶ [0054]).

Referring to claim 69, Bandic teaches that
each of the plurality of storage devices (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) is a solid state drive (SSD; See ¶¶ [0042]-[0043]).

Referring to claim 70, Bandic teaches that
the host (i.e., Host System 102 of Fig. 1) recognizes the plurality of SSDs (i.e., Non-Volatile Solid Storage Devices 114, 120, and 126 in Fig. 1) as a single SSD (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]).

Referring to claim 71, Bandic teaches that
at least one of the plurality of storage devices (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) includes a PCIe endpoint (i.e., PCIe devices such as NVMe based targets; See ¶ [0041]).

Referring to claim 82, Bandic teaches that
the host (i.e., Host System 102 of Fig. 1) further conforms to the PCle standard (i.e., PCI Express Root Complex 106 in Fig. 1 communicating through PCIe Interface 322 of Fig. 3; See ¶ [0048]).

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 13, 25, 26, 41, 42, 57, 58, 72, and 73 are rejected under 35 U.S.C. § 103 as being unpatentable over Bandic [US 2016/0098227 A1] as applied to claims 1, 11, 21-24, 35-40, 51-56, 67-71, and 82 above, and further in view of Asnaashari et al. [US 2015/0095554 A1; hereinafter “Asnaashari”].
Referring to claim 2, Bandic discloses all the limitations of the claim 2 except that does not expressly teach the controller further configured to: divide the command issued by the host into a first command and a second command; distribute the first command to a first storage device among the plurality of storage devices; and distribute the second command to a second storage device among the plurality of storage devices.
Asnaashari discloses a switch module (i.e., Storage Processor 10 in Fig. 1), wherein
a controller (i.e., CPU Subsystem 14 of Fig. 1) is configured to:
divide a command (i.e., read or write command) issued by a host (i.e., Host 12 of Fig. 1) into a first command and a second command (i.e., one or more multiple read or write sub-commands; See ¶ [0092] and ¶ [0095]);
distribute the first command (i.e., said one sub-command) to a first storage device (e.g., PCIe SSD1 28 of Fig. 1) among a plurality of storage devices (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See ¶¶ [0093]-[0094]); and
distribute the second command (i.e., said another sub-command) to a second storage device (e.g., PCIe SSD2) among the plurality of storage devices (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of distributing said divided first and second commands (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said controller (i.e., Controller), as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of storage devices (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claims 3 and 41, Bandic discloses all the limitations of the respective claims 3 and 41 except that does not expressly teach the controller or the circuit is configured to: in a case that the command issued by the host designates a first logical address range, distribute or issue the command as a first command to a first storage device among the plurality of storage devices; and in a case that the command issued by the host designates a second logical address range, distribute or issue the command as a second command to a second storage device among the plurality of storage devices.
Asnaashari discloses a controller or a circuit (i.e., Storage Processor 10 in Fig. 1), wherein
distributing a command (i.e., issuing and transferring a read or write command; See ¶ [0032] and Figs. 13 and 14) includes:
in a case that the command (i.e., said read or write command) issued by a host (i.e., Host 12 of Fig. 1) designates a first logical address range (e.g., starting LBA  and the sector count on PCIe SSD1 28 of Fig. 1), distribute or issue the command as a first command (i.e., one sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a first storage device (i.e., PCIe SSD1 28 of Fig. 1) among a plurality of storage devices (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See ¶¶ [0093]-[0094]); and
in a case that the command (i.e., said read or write command) issued by the host designates a second logical address range (e.g., starting LBA  and the sector count on PCIe SSDn 30 of Fig. 1), distribute or issue the command as a second command (i.e., another sub-command among said one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a second storage device (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of storage devices (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of distributing the command (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said controller or said circuit (i.e., Controller), as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of storage devices (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claim 12, Bandic discloses all the limitations of the claim 12 except that does not expressly teach dividing the command issued by the host into a first command and a second command; distributing the first command to a first storage device among the plurality of storage devices; and distributing the second command to a second storage device among the plurality of storage devices.
Asnaashari discloses a method of writing to a plurality of storage devices (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See Abstract), wherein
dividing a command (i.e., write command) issued by a host (i.e., Host 12 of Fig. 1) into a first command and a second command (i.e., one or more multiple write sub-commands; See ¶ [0092]);
distributing the first command (i.e., said one sub-command) to a first storage device (e.g., PCIe SSD1 28 of Fig. 1) among the plurality of storage devices (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]); and
distributing the second command (i.e., said another sub-command) to a second storage device (e.g., PCIe SSD2) among the plurality of storage devices (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of distributing divided said first and second commands (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said method of controlling a plurality of storage devices (i.e., method to provide file system functionality on Non-Volatile Storages over PCIe interface), as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of storage devices (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claim 13, Bandic discloses all the limitations of the claim 13 except that does not expressly teach distributing the command including: in a case that the command issued by the host designates a first logical address range, distributing the command as a first command to a first storage device among the plurality of storage devices; and in a case that the command issued by the host designates a second logical address range, distributing the command as a second command to a second storage device among the plurality of storage devices.
Asnaashari discloses a method of writing to a plurality of storage devices (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See Abstract), wherein
distributing a command (i.e., issuing and transferring a read or write command; See ¶ [0032] and Figs. 13 and 14) includes:
in a case that the command (i.e., said read or write command) issued by a host (i.e., Host 12 of Fig. 1) designates a first logical address range (e.g., starting LBA  and the sector count on PCIe SSD1 28 of Fig. 1), distributing the command as a first command (i.e., one sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a first storage device (i.e., PCIe SSD1 28 of Fig. 1) among the plurality of storage devices (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]); and
in a case that the command (i.e., said read or write command) issued by the host designates a second logical address range (e.g., starting LBA  and the sector count on PCIe SSDn 30 of Fig. 1), distributing the command as a second command (i.e., another sub-command among said one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a second storage device (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of storage devices (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of distributing the command (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said method of controlling a plurality of storage devices (i.e., method to provide file system functionality on Non-Volatile Storages over PCIe interface), as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of storage devices (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claim 25, Bandic discloses all the limitations of the claim 25 except that does not expressly teach distributing the command including: in a case that the command issued by the host designates a first logical address range, distributing the command as a first command to a first storage device among the plurality of storage devices; and in a case that the command issued by the host designates a second logical address range, distributing the command as a second command to a second storage device among the plurality of storage devices.
Asnaashari discloses a switch module (i.e., Storage Processor 10 in Fig. 1), wherein
distributing a command (i.e., issuing and transferring a read or write command; See ¶ [0032] and Figs. 13 and 14) includes:
in a case that the command (i.e., said read or write command) issued by a host (i.e., Host 12 of Fig. 1) designates a first logical address range (e.g., starting LBA  and the sector count on PCIe SSD1 28 of Fig. 1), distributing the command as a first command (i.e., one sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a first storage device (i.e., PCIe SSD1 28 of Fig. 1) among a plurality of storage devices (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See ¶¶ [0093]-[0094]); and
in a case that the command (i.e., said read or write command) issued by the host designates a second logical address range (e.g., starting LBA  and the sector count on PCIe SSDn 30 of Fig. 1), distributing the command as a second command (i.e., another sub-command among said one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a second storage device (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of storage devices (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of distributing the command (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said controller (i.e., Controller), as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of storage devices (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claims 26 and 42, Bandic discloses all the limitations of the respective claims 26 and 42 except that does not expressly teach that the controller or the circuit is further configured to: generate a first sub-command and a second sub-command on the basis of the first command issued by the host; issue, as the second command, the first sub-command to a first storage device among the plurality of storage devices; and issue, as the second command, the second sub-command to a second storage device among the plurality of storage devices.
Asnaashari discloses a switch module (i.e., Storage Processor 10 in Fig. 1), wherein
a controller (i.e., CPU Subsystem 14 of Fig. 1) is configured to:
generate a first sub-command and a second sub-command (i.e., one or more multiple read or write sub-commands) on the basis of a first command (i.e., read or write command) issued by a host (i.e., Host 12 of Fig. 1; See ¶ [0092] and ¶ [0095]);
issue, as a second command (i.e., sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]), the first sub-command (i.e., one sub-command) to a first storage device (i.e., PCIe SSD1 28 of Fig. 1) among a plurality of storage devices (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See ¶¶ [0093]-[0094]); and
issue, as the second command (i.e., sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]), the second sub-command (i.e., another sub-command) to a second storage device (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of storage devices (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of issuing said divided first and second sub-commands (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said controller or said circuit (i.e., Controller), as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of storage devices (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claim 57, Bandic discloses all the limitations of the claim 57 except that does not expressly teach the computer program is configured to cause the computer to: in a case where the first command issued by the host indicates a first logical address range, issue the second command to a first storage device among the plurality of storage devices; and in a case where the first command issued by the host indicates a second logical address range, issue the second command to a second storage device among the plurality of storage devices.
Asnaashari discloses a method of writing to a plurality of storage devices (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See Abstract), wherein
in a case where a first command (i.e., read or write command) issued by a host (i.e., issuing and transferring a read or write command by Host 12 of Fig. 1; See ¶ [0032]) indicates a first logical address range (e.g., starting LBA  and the sector count on PCIe SSD1 28 of Fig. 1), issue a second command (i.e., one sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a first storage device (i.e., PCIe SSD1 28 of Fig. 1) among the plurality of storage devices (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]); and
in a case where the first command (i.e., said read or write command) issued by the host indicates a second logical address range (e.g., starting LBA  and the sector count on PCIe SSDn 30 of Fig. 1), issue the second command (i.e., another sub-command among said one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a second storage device (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of storage devices (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented said feature of issuing the command (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said computer program product, as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of storage devices (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claim 58, Bandic discloses all the limitations of the claim 58 except that does not expressly teach the computer program is configured to cause the computer to: generate a first sub-command and a second sub-command on the basis of the first command issued by the host; issue, as the second command, the first sub-command to a first storage device among the plurality of storage devices; and issue, as the second command, the second sub-command to a second storage device among the plurality of storage devices.
Asnaashari discloses a method of writing to a plurality of storage devices (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See Abstract), wherein
generate a first sub-command and a second sub-command (i.e., one or more multiple read or write sub-commands) on the basis of a first command (i.e., read or write command) issued by a host (i.e., Host 12 of Fig. 1; See ¶ [0092] and ¶ [0095]);
issue, as a second command (i.e., sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]), the first sub-command (i.e., one sub-command) to a first storage device (i.e., PCIe SSD1 28 of Fig. 1) among a plurality of storage devices (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See ¶¶ [0093]-[0094]); and
issue, as the second command (i.e., sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]), the second sub-command (i.e., another sub-command) to a second storage device (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of storage devices (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented said feature of issuing said divided first and second sub-commands (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said computer program product, as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of storage devices (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claim 72, Bandic discloses all the limitations of the claim 72 except that does not expressly teach, in a case where the first command issued by the host indicates a first logical address range, the second command is issued to a first storage device among the plurality of storage devices; and in a case where the first command issued by the host indicates a second logical address range. the second command is issued to a second storage device among the plurality of storage devices.
Asnaashari discloses a method of writing to a plurality of storage devices (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See Abstract), wherein
in a case where a first command (i.e., read or write command) issued by a host (i.e., issuing and transferring a read or write command by Host 12 of Fig. 1; See ¶ [0032]) indicates a first logical address range (e.g., starting LBA  and the sector count on PCIe SSD1 28 of Fig. 1), a second command (i.e., one sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) is issued to a first storage device (i.e., PCIe SSD1 28 of Fig. 1) among the plurality of storage devices (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]); and
in a case where the first command (i.e., said read or write command) issued by the host indicates a second logical address range (e.g., starting LBA  and the sector count on PCIe SSDn 30 of Fig. 1), the second command (i.e., another sub-command among said one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) is issued to a second storage device (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of storage devices (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented said feature of distributing the command (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said method of controlling a plurality of storage devices (i.e., method to provide file system functionality on Non-Volatile Storages), as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of storage devices (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claim 73, Bandic discloses all the limitations of the claim 72 except that does not expressly teach generating a first sub-command and a second sub-command on the basis of the first command issued by the host; issuing, as the second command, the first sub-command to a first storage device among the plurality of storage devices; and issuing, as the second command, the second sub-command to a second storage device among the plurality of storage devices.
Asnaashari discloses a method of writing to a plurality of storage devices (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See Abstract), wherein
generating a first sub-command and a second sub-command (i.e., one or more multiple read or write sub-commands) on the basis of a first command (i.e., read or write command) issued by a host (i.e., Host 12 of Fig. 1; See ¶ [0092] and ¶ [0095]);
issuing, as a second command (i.e., sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]), the first sub-command (i.e., one sub-command) to a first storage device (i.e., PCIe SSD1 28 of Fig. 1) among a plurality of storage devices (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See ¶¶ [0093]-[0094]); and
issuing, as the second command (i.e., sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]), the second sub-command (i.e., another sub-command) to a second storage device (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of storage devices (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented said divided first and second sub-commands (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said method of controlling a plurality of storage devices (i.e., method to provide file system functionality on Non-Volatile Storages), as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of storage devices (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Claims 4, 14, 27, 28, 43, 44, 59, 60, 74, and 75 are rejected under 35 U.S.C. § 103 as being unpatentable over Bandic [US 2016/0098227 A1] in view of Asnaashari [US 2015/0095554 A1] as applied to claims 2, 3, 12, 13, 25, 26, 41, 42, 57, 58, 72, and 73 above, and further in view of Yoshimura [US 2014/0281147 A1] and Vucinic et al. [US 2016/0124876 A1; hereinafter “Vucinic”].
Referring to claims 4 and 14, Bandic, as modified by Asnaashari, discloses all the limitations of the respective claims 4 and 14 except that does not expressly teach receiving a first completion notification from the first storage device when the first storage device completes executing the first command; receiving a second completion notification from the second storage device when the second storage device completes executing the second command; and after receiving both of the first completion notification and the second completion notification, transmitting, to the host, a completion notification to notify that the command issued by the host is completed.
Yoshimura discloses a switch module (i.e., Memory System 10 in Fig. 1), wherein
receive a first completion notification (i.e., the first Sector transfer completion in Fig. 5) from a first storage device (e.g., one of NAND flash memories 12-0 to 12-3 in Fig. 1) when the first storage device completes executing a first command (i.e., Command input A0 in Fig. 5; See ¶ [0067]);
receive a second completion notification (i.e., the second Sector transfer completion in Fig. 5) from a second storage device (e.g., another one of NAND flash memories 12-0 to 12-3 in Fig. 1) when the second storage device completes executing a second command (i.e., Command input A1 in Fig. 5; See ¶ [0067]); and
after receiving both of the first completion notification and the second completion notification, transmit a data (i.e., frame Data A0/1 in Fig. 1) to a host (i.e., Output frame to host device; See ¶ [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of notifying the completions of said first and second commands (i.e., Sector transfer completions), as disclosed by Yoshimura, in said controller (i.e., Controller) or in said method of controlling a plurality of storage devices (i.e., method to provide file system functionality on Non-Volatile Storages over PCIe interface), as disclosed by Bandic, as modified by Asnaashari, for the advantage of improving the performance concerning the read command because of permitting out-of-order transfer (See Yoshimura, ¶ [0070]).
Bandic, as modified by Asnaashari and Yoshimura, does not expressly teach that a completion notification to notify that a command issued by the host is completed.
Nevertheless, Bandic inherently anticipates a completion notification to notify that a command issued by the host is completed in light of said PCIe/NVMe standard since Bandic discloses the first and second interfaces (i.e., interface connected to PCI Express Root Complex 106 in Fig. 1) configured to be connected between the host (i.e., Host System 102 of Fig. 1) and the plurality of storage devices (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) in accordance with PCIe/NVMe standard (i.e., said interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said interface operates in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]).
Furthermore, this is also implicitly suggested by Vucinic such that the limitation “a completion notification to notify that a command issued by the host is completed” is well-known because one of ordinary skill in the art understands that the PCIe/NVMe standard requires a feature of acknowledging if the data operation (i.e., reading or writing data) requested by the host has been completed.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included said completion notification to notify that a command issued by the host is completed.

Referring to claims 27, 43, 59, and 74, Bandic, as modified by Asnaashari, discloses all the limitations of the respective claims 27, 43, 59, and 74 except that does not expressly teach upon completion of the first sub-command and completion of the second sub-command, transmit, to the host, a completion notification indicating that the first command issued by the host is completed.
Yoshimura discloses a feature of switch module (i.e., Memory System 10 in Fig. 1), wherein
completing a first sub-command (i.e., at the first Sector transfer completion of Command input A0 in Fig. 5);
completing a second sub-command (i.e., at the second Sector transfer completion of Command input A1 in Fig. 5); and
upon completion of the first sub-command and completion of the second sub-command, transmit a data (i.e., frame Data A0/1 in Fig. 1) to a host (i.e., Output frame to host device; See ¶ [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of notifying the completions of said first and second commands (i.e., Sector transfer completions), as disclosed by Yoshimura, in said controller, said circuit (i.e., Controller), in the computer program, or in said method of controlling a plurality of storage devices (i.e., method to provide file system functionality on Non-Volatile Storages over PCIe interface), as disclosed by Bandic, as modified by Asnaashari, for the advantage of improving the performance concerning the read command because of permitting out-of-order transfer (See Yoshimura, ¶ [0070]).
Bandic, as modified by Asnaashari and Yoshimura, does not expressly teach that a completion notification indicating that a first command issued by the host is completed.
Nevertheless, Bandic inherently anticipates a completion notification indicating that a command issued by the host is completed in light of said PCIe/NVMe standard since Bandic discloses the first and second interfaces (i.e., interface connected to PCI Express Root Complex 106 in Fig. 1) configured to be connected between the host (i.e., Host System 102 of Fig. 1) and the plurality of storage devices (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) in accordance with PCIe/NVMe standard (i.e., said interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said interface operates in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]).
Furthermore, this is also implicitly suggested by Vucinic such that the limitation “a completion notification indicating that a command issued by the host is completed” is well-known because one of ordinary skill in the art understands that the PCIe/NVMe standard requires a feature of acknowledging if the data operation (i.e., reading or writing data) requested by the host has been completed.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included said completion notification indicating that a command issued by the host is completed.

Referring to claims 28, 44, 60, and 75, Yoshimura teaches
recognizing the completion of first sub-command (i.e., at the first Sector transfer completion of Command input A0 in Fig. 5) by receiving a first completion notification (i.e., said first Sector transfer completion in Fig. 5) from the first storage device (e.g., one of NAND flash memories 12-0 to 12-3 in Fig. 1; See ¶ [0067]);
recognizing the completion of second sub-command (i.e., at the second Sector transfer completion of Command input A1 in Fig. 5) by receiving a second completion notification (i.e., said second Sector transfer completion in Fig. 5) from the second storage device (e.g., another one of NAND flash memories 12-0 to 12-3 in Fig. 1; See ¶ [0067]).

Claims 5, 6, 15, 16, 29, 30, 45, 46, 61, 62, 76, and 77 are rejected under 35 U.S.C. § 103 as being unpatentable over Bandic [US 2016/0098227 A1] in view of Asnaashari [US 2015/0095554 A1] as applied to claims 2, 3, 12, 13, 25, 26, 41, 42, 57, 58, 72, and 73 above, and further in view of Tsujimoto et al. [US 2017/0192718 A1; hereinafter “Tsujimoto”].
Referring to claims 5, 29, and 45, Bandic, as modified by Asnaashari, discloses all the limitations of the respective claims 5, 29, and 45 except that does not expressly teach an NVMe register that stores a door bell; and a memory, wherein the controller is further configured to: when the host updates the door bell, fetch the command issued by the host and store the fetched command into the memory.
Tsujimoto discloses a switch module (i.e., SSD Controller 20 in Fig. 2), wherein
an NVMe register (i.e., Register 201 of Fig. 2) that stores a door bell (i.e., doorbell register; See ¶ [0045]); and
a memory (i.e., Command Queue 206 of Fig. 2), wherein
a controller (i.e., Command Manager 202 of Fig. 2) is configured to:
when a host (i.e., Host 10 of Fig. 2) updates a door bell (i.e., writing value of transfer request in said door bell register; See ¶ [0065]), fetch a command issued by the host and store the fetched command into the memory (i.e., said Command Queue; See ¶¶ [0045]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said NVMe register (i.e., door bell register) and said memory (i.e., command queue), as disclosed by Tsujimoto, in said switch module (i.e., PCI Express Switch), as disclosed by Bandic, as modified by Asnaashari, for the advantage of determining the request command and separately executing the data I/O processing to the storage device and the data processing to be performed to data obtained from the storage device (See Tsujimoto, ¶ [0016]).

Referring to claim 15, Bandic, as modified by Asnaashari, discloses all the limitations of the claim 15 except that does not expressly teach receiving, from the host, a request to update a door bell; fetching, from a first memory of the host, the command issued by the host; and storing the fetched command into a second memory.
Tsujimoto discloses a method (i.e., data processing method for storage apparatus; See Abstract), wherein
receiving, from a host (i.e., Host 10 of Fig. 2), a request to update a door bell (i.e., writing value of transfer request in said door bell register; See ¶ [0065]);
fetching, from a first memory (i.e., Request Command Queue 101 of Fig. 2) of the host (i.e., Host), a command issued by the host (See ¶ [0065]); and
storing the fetched command into a second memory (i.e., Command Queue 206 of Fig. 2; See ¶¶ [0045]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said NVMe register (i.e., door bell register) and said memory (i.e., command queue), as disclosed by Tsujimoto, in said method of controlling a plurality of storage devices (i.e., method to provide file system functionality on Non-Volatile Storages), as disclosed by Bandic, as modified by Asnaashari, for the advantage of determining the request command and separately executing the data I/O processing to the storage device and the data processing to be performed to data obtained from the storage device (See Tsujimoto, ¶ [0016]).

Referring to claims 61 and 76, Bandic, as modified by Asnaashari, discloses all the limitations of the respective claims 61 and 76 except that does not expressly teach, in response to the host updating a door bell stored in an NVMe register, fetching the first command issued by the host, and storing the second command into a memory.
Tsujimoto discloses a method (i.e., data processing method for storage apparatus; See Abstract), wherein
in response to a host (i.e., Host 10 of Fig. 2) updating a door bell (i.e., writing value of transfer request) stored in an NVMe register (i.e., door bell Register 201 of Fig. 2; See ¶ [0065]), fetching a first command issued by the host (See ¶ [0065]), and
storing a second command (i.e., acquired request command - NVMe command) into a memory (i.e., Command Queue 206 of Fig. 2; See ¶¶ [0045]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of data processing method, as disclosed by Tsujimoto, in said method of controlling a plurality of storage devices (i.e., method to provide file system functionality on Non-Volatile Storages) or in said computer program product, as disclosed by Bandic, as modified by Asnaashari, for the advantage of determining the request command and separately executing the data I/O processing to the storage device and the data processing to be performed to data obtained from the storage device (See Tsujimoto, ¶ [0016]).
Although the claim 61 recites a limitation “the computer further includes: an NVMe register configured to store a door bell; and a memory,” this limitation does not have a patentable weight because the subject matters “computer,” “NVMe register,” and “memory” are not parts of this claimed invention “computer program product”.

Referring to claims 6, 16, 30, 46, 62, and 77, Tsujimoto teaches that
after storing the [second] command into the memory (i.e., Command Queue 206 of Fig. 2; See ¶¶ [0045]-[0046]), update a door bell of the at least one of the plurality of storage devices (i.e., writing the request command 140 in the identified request command FIFO; See Step S19 in Fig. 5) so that the at least one of the plurality of storage devices fetches the [second] command from the memory (i.e., transfer the request command loaded at top of identified request command FIFO; See Step S20 in Fig. 5 and ¶ [0067]).

Claims 7-10, 17-20, 31-34, 47-50, 63-66, and 78-81 are rejected under 35 U.S.C. § 103 as being unpatentable over Bandic [US 2016/0098227 A1] as applied to claims 1, 11, 21-24, 35-40, 51-56, 67-71, and 82 above, and further in view of Tsujimoto [US 2017/0192718 A1].
Referring to claims 7, 17, 31, and 47, Bandic discloses all the limitations of the respective claims 7, 17, 31, and 47 except that does not expressly teach that the command issued by the host is accompanied with a data transmission descriptor, wherein the controller is further configured to: on the basis of the data transmission descriptor, inform the at least one of the plurality of storage devices of a location in a memory of the host to which the at least one of the plurality of storage devices is to access in accordance with the command.
Tsujimoto discloses a switch module (i.e., SSD Controller 20 in Fig. 2), wherein
a command (i.e., request command 140 in Fig. 3) issued by a host (i.e., Host 10 of Fig. 2) is accompanied with a data transmission descriptor (i.e., Description at Bytes 03:00 in Fig. 3), wherein a controller (i.e., Command Manager 202 of Fig. 2) is configured to:
on the basis of the data transmission descriptor (i.e., on the basis of PRP or SGL for Data Transfer (PSDT) at Byte 15 in Fig. 3), inform the at least one of a plurality of storage devices (i.e.,  SSD #0 ... SSD #M 40 in Fig. 2) of a location in a memory (i.e.,  Memories 103-105 in Fig. 2) of the host (i.e., said Host) to which the at least one of the plurality of storage devices is to access in accordance with the command (See ¶¶ [0054]-[0055]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of command processing, as disclosed by Tsujimoto, in said switch module (i.e., PCI Express Switch), as disclosed by Bandic for the advantage of determining the request command and separately executing the data I/O processing to the storage device and the data processing to be performed to data obtained from the storage device (See Tsujimoto, ¶ [0016]).

Referring to claim 17, Bandic discloses all the limitations of the claim 17 except that does not expressly teach that the command issued by the host is accompanied with a data transmission descriptor, wherein the method is further configured to: on the basis of the data transmission descriptor, inform the at least one of the plurality of storage devices of a location in a memory of the host to which the at least one of the plurality of storage devices is to access in accordance with the command.
Tsujimoto discloses a method (i.e., data processing method for storage apparatus; See Abstract), wherein
a command (i.e., request command 140 in Fig. 3) issued by a host (i.e., Host 10 of Fig. 2) is accompanied with a data transmission descriptor (i.e., Description at Bytes 03:00 in Fig. 3), wherein a controller (i.e., Command Manager 202 of Fig. 2) is configured to:
on the basis of the data transmission descriptor (i.e., on the basis of PRP or SGL for Data Transfer (PSDT) at Byte 15 in Fig. 3), inform the at least one of a plurality of storage devices (i.e.,  SSD #0 ... SSD #M 40 in Fig. 2) of a location in a memory (i.e.,  Memories 103-105 in Fig. 2) of the host (i.e., said Host) to which the at least one of the plurality of storage devices is to access in accordance with the command (See ¶¶ [0054]-[0055]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of command processing, as disclosed by Tsujimoto, in said method of controlling a plurality of storage devices (i.e., method to provide file system functionality on Non-Volatile Storages), as disclosed by Bandic for the advantage of determining the request command and separately executing the data I/O processing to the storage device and the data processing to be performed to data obtained from the storage device (See Tsujimoto, ¶ [0016]).

Referring to claims 63 and 78, Bandic discloses all the limitations of the respective claims 63 and 78 except that does not expressly teach that the first command issued by the host is accompanied with a data transmission descriptor, wherein the computer program is further configured to cause the computer to: on the basis of the data transmission descriptor, inform the at least one of the plurality of storage devices of a location in a memory of the host to which the at least one of the plurality of storage devices is to access in accordance with the second command.
Tsujimoto discloses a switch module (i.e., SSD Controller 20 in Fig. 2), wherein
a command (i.e., request command 140 in Fig. 3) issued by a host (i.e., Host 10 of Fig. 2) is accompanied with a data transmission descriptor (i.e., Description at Bytes 03:00 in Fig. 3), wherein a method comprises:
on the basis of the data transmission descriptor (i.e., on the basis of PRP or SGL for Data Transfer (PSDT) at Byte 15 in Fig. 3), inform the at least one of a plurality of storage devices (i.e.,  SSD #0 ... SSD #M 40 in Fig. 2) of a location in a memory (i.e.,  Memories 103-105 in Fig. 2) of the host (i.e., said Host) to which the at least one of the plurality of storage devices is to access in accordance with the command (See ¶¶ [0054]-[0055]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of command processing, as disclosed by Tsujimoto, in said method of controlling a plurality of storage devices (i.e., method to provide file system functionality on Non-Volatile Storages) or in said computer program product, as disclosed by Bandic for the advantage of determining the request command and separately executing the data I/O processing to the storage device and the data processing to be performed to data obtained from the storage device (See Tsujimoto, ¶ [0016]).

Referring to claims 8, 9, 18, 19, 32, 33, 48, 49, 64, 65, 79, and 80, Tsujimoto teaches that
in a case that the command (i.e., request command 140 in Fig. 3) issued by the host (i.e., Host 10 of Fig. 2) is a read command or a write command (i.e., read request or write request; See ¶ [0038]), the location in the memory (i.e.,  Memories 103-105 in Fig.. 6) of the host (i.e., said Host) is a location into or from which the at least one of the plurality of storage devices (i.e.,  SSD #0 ... SSD #M 40 in Fig. 2) is to write a read data(See ¶ [0047]) in accordance with the read command or to read a write data in accordance with the write command (i.e., Data I/O processing to SSDs; See ¶¶ [0064]-[0073]).

Referring to claims 10, 20, 34, 50, 66, and 81, Tsujimoto teaches that
the data transmission descriptor (i.e., Description at Bytes 03:00 in Fig. 3) includes a plurality of entries (i.e., entries for Command Identifier (CMDID) at Bytes 31:16, PRP or SGL for Data Transfer (PSDT) at Byte 15, Reserved at Bytes 14:10, FUSE at Bytes 09:08, and Opcode at Bytes 07:00 in Fig. 3), wherein the controller or the circuit (i.e., Command Manager 202 of Fig. 2) is configured to:
on the basis of an identifier to identify each of the plurality of entries, determine a storage device among the plurality of storage devices (i.e.,  SSD #0 ... SSD #M 40 in Fig. 2) that the controller (i.e., said Command Manager) is to inform the location (i.e., data read destination or data write destination; See ¶ [0038] and ¶¶ [0053]-[0055]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aiello [US 9,384,093 B1] discloses RAID enabled NVMe device.
Baderdinni et al. [US 2016/0147442 A1] disclose peripheral component interconnect express controllers configured with non-volatile memory express interfaces.
Vucinic et al. [US 2015/0177994 A1] disclose doorless protocol having multiple queue read requests in flight.
Kuzmin et al. [US 9,229,854 B1] disclose multi-array operation support and related devices, systems and software.
Nemazie et al. [US 2015/0253999 A1] disclose method and apparatus for de-duplication for solid state disks (SSDS).
Hahn et al. [US 2015/0134857 A1] disclose system and method for I/O optimization in a multi-queued environment.
Miyamoto et al. [US 2015/0067291 A1] disclose controller memory system, and method.
Liu [US 2014/0281040 A1] discloses namespace access control in NVM express PCIe NVM with SR-IOV.
BeSerra et al. [US 9,984,021 B1] disclose location-aware self-configuration of a peripheral device.
Kugata [US 2016/0283305 A1] discloses input/output control device, information processing apparatus, and control method of the input/output control device.
Sodke et al. [US 9,336,173 B1] disclose method and switch for transferring transactions between switch domains.
Adar et al. [US 2013/0232279 A1] disclose decode data for fast PCI express multi-function device address decode.
Subramaniyan et al. [US 2013/0024595 A1] disclose PCI express switch with logical device capability.
Pinto [US 2016/0306580 A1] discloses system and method to extend NVMe queues to user space.
Lu [US 2018/0018090 A1] discloses method and transferring command from host to device controller and system using the same.
Kishore et al. [US 2014/0195634 A1] disclose system and method for multiservice input/output.
Zhang et al. [US 2015/0026509 A1] disclose storage device having a data stream converter.
Chu et al. [US 9,563,367 B2] disclose latency command processing for solid state device interface protocol.
Fukuda et al. [US 2011/0296117 A1] disclose storage subsystem and its control method.
Johnson et al. [US 2014/0337540 A1] disclose method and system for I/O flow management for PCIe devices.
Tokumitsu [US 2014/0006742 A1] discloses storage device and write completion notification method.
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992

Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf